Name: Commission Regulation (EC) NoÃ 661/2006 of 28 April 2006 derogating from Commission Regulation (EC) NoÃ 312/2001 laying down detailed rules of application for the importation of olive oil originating in Tunisia, as regards the monthly limit for the period from 1 May to 31 October 2006
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  processed agricultural produce;  Africa
 Date Published: nan

 29.4.2006 EN Official Journal of the European Union L 116/36 COMMISSION REGULATION (EC) No 661/2006 of 28 April 2006 derogating from Commission Regulation (EC) No 312/2001 laying down detailed rules of application for the importation of olive oil originating in Tunisia, as regards the monthly limit for the period from 1 May to 31 October 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2000/822/EC of 22 December 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia concerning reciprocal liberalisation measures and amendment of the Agricultural Protocols to the EC/Tunisia Association Agreement (1), Having regard to Council Regulation (EC) No 865/2004 of 29 April 2004 on the common organisation of the market in olive oil and table olives and amending Regulation (EEC) No 827/68 (2), Whereas: (1) Article 1(2) of Commission Regulation (EC) No 312/2001 (3) lays down a monthly limit for the quantity of olive oil for which import licences may be issued under the quota provided for in paragraph 1 of that Article. (2) The 2005/06 marketing year in the Community is marked by a low level of olive oil production, which is causing supply problems. In order to facilitate supply to the Community olive oil market, authorisation should be granted, by way of derogation from Regulation (EC) No 312/2001, for licences to be issued without a monthly limit from 1 May 2006. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Olive Oil and Table Olives, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from the fourth indent of the first subparagraph of Article 1(2) of Regulation (EC) No 312/2001, the issue of licences without a monthly limit is hereby authorised for the period from 1 May 2006 to 31 October 2006. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 336, 30.12.2000, p. 92. (2) OJ L 161, 30.4.2004, p. 97. Corrected by OJ L 206, 9.6.2004, p. 37. (3) OJ L 46, 16.2.2001, p. 3. Regulation as last amended by Regulation (EC) No 1721/2005 (OJ L 276, 21.10.2005, p. 3).